Citation Nr: 0322586	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  91-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling.  

2.  The propriety of an initial 10 percent rating for a 
psychiatric pain disorder associated with a service-connected 
left shoulder disability. 


REPRESENTATION

Appellant represented by:	Suzan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.

This appeal originally arose from an October 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Pittsburgh, Pennsylvania (the RO) which denied the 
appellant a disability rating greater than 10 percent for his 
service-connected left shoulder disability.  Following 
receipt of the appellant's notice of disagreement, in June 
1990, the RO assigned a 20 percent rating for the appellant's 
left shoulder disability.

By decision dated in June 1991, the Board of Veterans' 
Appeals (the Board) denied an increased evaluation above 20 
percent for the appellant's left shoulder disability.  In May 
1993, the United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's June 1991 decision and 
remanded the case to the Board for further readjudication.  
Following an October 1993 denial of the appellant's claim by 
the Board, in September 1995, the Court vacated the Board's 
decision and remanded the case for further proceedings, to 
include directing the Board to conduct a new medical 
examination which complied with the requirements of 38 C.F.R. 
§ 4.40.

In January 1996, the Board remanded this case to the RO for 
further development.  Following an orthopedic examination, 
the case was returned to the Board.  By decision dated in 
February 1998, the Board denied an increased evaluation for a 
left shoulder disability.  By order dated August 21, 1998, 
pursuant to a joint motion filed by VA and the appellant, the 
Court vacated and remanded the Board's February 1998 
decision.  Following remand by the Court, the Board remanded 
the claim in February 1999 to the RO for further development 
of the record.

By RO rating decision dated in July 1999, the appellant's 
left shoulder disability rating was decreased from 20 percent 
to 10 percent.  Service connection was then granted for a 
pain disorder as secondary to the service-connected left 
shoulder disability and a 10 percent rating was assigned for 
the pain disorder.  Through counsel, the appellant noted his 
disagreement with the RO's actions.  The Board in a June 2002 
decision granted restoration of the previously assigned 20 
percent rating for a left shoulder disability, and then also 
remanded issues of entitlement to an increased rating above 
20 percent for a left shoulder disability, and entitlement to 
a higher initial evaluation than the 10 percent assigned for 
a psychiatric pain disorder associated with the service-
connected left shoulder disability.  The remand was in part 
to require the RO to issue a statement of the case responsive 
to the notice of disagreement submitted by the veteran in 
September 1999, itself disagreeing with the RO's 10-percent 
initial evaluation assigned for the psychiatric pain 
disorder.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) and 
Manlincon v. West, , 12 Vet. App. 238 (1999) (failure to 
issue a statement of the case following a notice of 
disagreement is a procedural defect requiring remand).  
Following that remand the RO issued the required statement of 
the case addressing the pain disorder claim, and the veteran 
submitted a Form 9 in September 2002 perfecting his appeal.  
Thus the appeal also arises from the July 1999 RO decision 
granting service connection and assigning a 10 percent 
disability evaluation for a psychiatric pain disorder 
associated with the veteran's left shoulder disability.

In the course of appeal, in March 2003, the veteran presented 
testimony before the undersigned Acting Veterans Law Judge at 
a videoconference hearing conducted between the RO and the 
Board Central Office.  He then waived his prior request for 
an in-person hearing before the Board.  A transcript of that 
hearing is contained in the claims folder. 


REMAND

There has been a change in the law during the pendency of the 
veteran's claims.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions 
of these regulations apply to these claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran has been afforded notice of the provisions of the 
VCAA including by the June 2002 Board decision and remand.  
However, the veteran must also be afforded specific notice of 
evidence that has been and will be obtained by VA, and that 
which he needs to obtain in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

As noted above, issues currently before the Board include the 
propriety of an initial 10 percent rating for a psychiatric 
pain disorder secondary to a service-connected left shoulder 
disability and entitlement to an increased rating from the 20 
percent currently assigned for the left shoulder disability. 

The psychiatric pain disorder is to be considered for the 
possible application of staged ratings, based on any evidence 
which may show that different ratings are warranted over 
different periods between the March 17, 1999 date of service 
connection and the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The RO granted the veteran a separate evaluation for a 
psychiatric pain disorder in a July 1999 rating action 
largely based on a single psychological examination for 
compensation purposes in March 1999.  However, having 
carefully reviewed the findings and conclusions of that 
examination, the Board is of the opinion that a new VA 
evaluation by a psychiatrist is in order so as to better 
ascertain the nature and extent of the veteran's psychiatric 
pain disorder, and thus more accurately assess this 
disability under VA's criteria for rating mental disorders, 
found under 38 C.F.R. § 4.130, Diagnostic Code 9422 (2002).  

At the March 1999 psychological examination, the veteran's 
self-reported current circumstances were that of a retired 
veteran generally functioning well within his retirement, 
caring for himself and looking after his household and 
monetary affairs, interacting positively with friends on a 
nearly daily basis, spending time with his grandchildren, and 
finding enjoyment in his daily activities and fulfillment in 
chosen pastimes and hobbies.  He described his current life 
as good, but reported some symptoms of anxiety and 
hypervigilance.  The examiner observed some guarding of 
responses at the interview and opined that the veteran 
appeared to be minimizing his history of psychiatric 
symptoms, particularly anxiety.  Objective findings revealed 
the veteran to be alert and cooperative; mildly to moderately 
guarded in his responses; with appropriate dress, hygiene, 
and grooming; with speech fluent, coherent, and normal in 
rate; with mood self-described as good; with affect within 
normal range; with thoughts relevant and goal-directed 
without noted delusions; with auditory or visual 
hallucinations or delusions denied; with no significant 
memory disturbances noted and with memory self-reported as 
good; and with episodes of panic attacks and suicidal 
ideation or depression all denied.  Insight and judgment 
appeared poor to fair.

In short, neither the veteran's objective profile nor his 
history as noted by the psychologist appear to be consistent 
with the moderate level of disability assessed by the 
examiner, to include the global assessment of functioning 
score (GAF) of 55 (a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267, quoting the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed.) (DSM-IV) p. 32).  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).   

Hence, in order to more accurately assess the veteran's 
psychiatric disability picture for rating purposes, he should 
be afforded a new psychiatric examination in which the 
examiner is given the appropriate VA rating criteria for 
review.  38 C.F.R. § 4.130.    

In regard to the veteran's left shoulder disability, the 
veteran testified at a March 2003 videoconference hearing to 
the effect that his left shoulder disability had increased in 
severity over the past three to five years, with disabling 
pain in the left scapular area and increasing stiffness in 
the neck.  The veteran described disabling episodes occurring 
at least three to four times per week and lasting four to 
five hours each, which he self-treated by applying VA-
prescribed topical medication and lying on a heating pad.  
While he reported that such treatment relieved his pain 
symptoms over a period of hours, this is nonetheless a level 
of pain frequency and severity, with associated interference 
with normal functioning, which may correlate to a higher 
level of disability than is currently reflected in the 20 
percent assigned for his left shoulder disability.  

The veteran's left shoulder disability was assessed as 
scapulothoracic bursitis of the left arm by a private 
orthopedist, Dr. Levine, in a March 1989 medical report.  
Bursitis of the scapular musculature affecting motion has 
been reaffirmed by subsequent medical evaluations.  Most 
recently upon VA evaluation in March 2000, an examiner found 
some slight left scapular muscle wasting posteriorly, with 
scapular and trapezius pain limiting motion of the left 
shoulder.  There was tenderness to palpation about the left 
scapula and trapezius.  There was also neck tilt and neck 
pain with stiffness, though the veteran reported that this 
additional neck component only presented itself occasionally.  

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5019.  Under that code, bursitis may be 
rated based on limitation of motion of the affected part, or 
as degenerative arthritis.  38 C.F.R. §  4.71a, Diagnostic 
Code 5019 (2002).   Limitation of motion of the arm is rated 
based on ability to articulate the arm from the side upward.  
38 C.F.R. §  4.71a, Diagnostic Code 5201.  The Board notes 
that functional loss attributable to pain on use must be 
considered in arriving at the current assessment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); [citation redacted], 
[citation redacted].  When reviewing the level of disability due 
to a service-connected disability affecting motion of a major 
joint or group of minor joints as due to pain, the Board must 
include loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination, as well as such 
limitation during flare-ups.  If feasible, this pain-related 
increased disability should be expressed in terms of degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2002); [citation redacted].

In regard to functional loss, the veteran was examined by VA 
examiners in March 2000 and April 2000, and was given 
different assessments by each examiner in terms of the 
severity of his functional loss.  In this regard, the March 
2003 examiner opined that the veteran's left shoulder 
disability limited his ability to perform manual labor and 
limited the veteran's ability to perform tasks at home.  He 
concluded by stating that this disability limited the 
veteran's ability to gain average employment in a civil 
occupation.  In contrast, the April 2000 VA examiner opined 
that by the veteran's own report and by demonstration, his 
physical limitations due to his pain, with respect to 
activities of daily living, were "very small or none".  The 
examiner noted that it seemed like the only true effects on 
the veteran's day-to-day living would be to decrease his 
ability in some avocational activities, such as hunting, 
fishing and skiing.

Thus, based on the veteran's recent complaints of worsening 
symptomatology and in view of the discrepancies outlined 
above in terms of the degree of functional loss attributable 
to the veteran's left shoulder disability, an additional VA 
orthopedic examination is in order which addresses all the 
above-noted rating factors and considerations.  38 C.F.R. 
§§ 4.1, 4.10; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also at the March 2003 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had received all recent medical treatment for his 
claimed disorders from the VA.  Thus any outstanding 
pertinent VA medical records must be obtained in furtherance 
of these claims.  38 U.S.C.A. § 5103A(b).

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should undertake all 
appropriate action to obtain any 
outstanding VA treatment records 
pertaining to the veteran's left shoulder 
and psychiatric pain disabilities, 
following the procedures prescribed in 
38 C.F.R. § 3.159 regarding requests for 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  
2.  After the foregoing instruction is 
completed, the veteran should be afforded a VA 
examination by a qualified psychiatrist to 
ascertain the nature and extent of his 
service-connected psychiatric pain disorder.  
All indicated tests and studies should be 
conducted.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review for the examination.  

The examiner must address the disabling 
nature of the veteran's psychiatric pain 
disorder based on whether it is 
manifested by each of the below-listed 
sets of limitations, with each such 
manifested limitation discussed: 

gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name; or

deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships; or 

reduced reliability and 
productivity in social and 
occupational functioning due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to  complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships; or 

occasional decrease in work 
efficiency and intermittent periods 
of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events); 
or 

occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication; or 

symptoms not severe enough either 
to interfere with occupational and 
social functioning or to require 
continuous medication.

3.  The veteran must also be afforded a VA 
orthopedic examination to determine the nature 
and extent of his service-connected left 
shoulder disability.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review for the examination.  
All indicated tests and studies should be 
accomplished.  Range of active and passive 
motion should be recorded about the affected 
joints in all planes about all axes.  The 
examiner should state whether pain 
significantly limits functional ability during 
flare-ups or when the left arm is used 
repeatedly over a period of time.  The 
examiner should also determine whether the 
left shoulder exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-of-
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

For both the left and right shoulders the 
examiner should address the range of motion 
demonstrated and any functional impairment due 
to degenerative joint disease, to better 
assess functional impairment due to the 
service-connected left shoulder disability.  
The examiner must further address any 
associated left-side impairments of the 
humerus and humeral head, the clavicle or 
scapula, and scapulohumeral articulation.   
The examiner should address the extent of the 
veteran's service-connected left shoulder 
disability based on both a review of the 
entire record and a thorough examination of 
the veteran.  

The examiner should also address the 
relationship between the veteran's service-
connected left shoulder disability and any 
current symptoms affecting motion and 
functioning of the neck muscles, including as 
related to the veteran's past complaints of 
neck stiffness and pain, and associated past 
medical findings.  For any neck conditions 
found to be causally associated to the 
veteran's service-connected left shoulder 
disability, the examiner should address the 
nature and extent of such conditions, 
including the degree of their intermittence 
and/or chronicity, and whether they constitute 
a separate disabling condition.  

4.  The RO should review the claims file and 
complete all additional evidentiary 
development action required by the VCAA and 
implementing regulations.  In particular, the 
RO must ensure that the new notification 
requirements and development procedures set 
forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) are satisfied.  The RO should 
also refer to any pertinent guidance, 
including Federal Regulations, that have been 
provided.  The veteran must also be afforded 
specific notice of what VA has done and will 
do, and what he needs to do in furtherance of 
his claims for increased ratings, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

5.  After completion of all of the above, and 
after any other appropriate development, the 
RO should readjudicate the appealed claims on 
the merits.  Staged ratings must also be 
considered for the veteran's service-connected 
psychiatric pain disorder, in accordance with 
Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).   If any determination remains to any 
extent adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and regulations, 
and the reasons for the decision.  They should 
be afforded the applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




